MDU Resources Reports 2010 Results, Initiates Guidance for 2011 · Consolidated 2010 earnings of $240.0million, or $1.27per share. · Consolidated Fourth Quarter earnings increased from a year ago. · Strong balance sheet with equity of 64% of total capital. · Significant cash generated by operations and successful property sales. · Initial earnings guidance for 2011 of $1.05 to $1.30 per common share. BISMARCK, N.D. – Feb. 2, 2011 – MDU Resources Group, Inc. (NYSE:MDU) today reported 2010 consolidated earnings of $240.0million, or $1.27per share. This compares to a 2009 loss of $124.0million or 67cents per share. Excluding a third quarter arbitration charge at the pipeline segment and a fourth quarter gain on the sale of the company’s Brazilian transmission lines, 2010 earnings were $242.7million, or $1.29per share. Excluding a first quarter 2009 noncash charge at the natural gas and oil production segment, 2009 earnings were $260.4million, or $1.40per share. In the fourth quarter 2010 the company had consolidated earnings of $88.8million, or 47cents per share compared to $72.5million or 38cents per share in the fourth quarter of 2009. Excluding the gain on the sale of the company’s Brazilian transmission lines, earnings for the fourth quarter 2010 were $75.0million, or 40cents per share. “I am pleased with the performance of our businesses this year despite lower realized natural gas prices and a challenging economic environment,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “These results and our solid financial condition once again demonstrate the value of our diversified business strategy. We have a strong balance sheet and generated significant cash from operations, as well as from the successful sale of our Brazilian transmission assets, and the recently announced Niobrara transaction where we de-risked our investment while maintaining significant operating interest in the acreage.” Hildestad pointed out that MDU Resources’ investments in the North Dakota Bakken, which is one of the most active oil development areas in the U.S., have been successful. This helped earnings at the company’s exploration and production business remain strong despite a 16percent decline in average realized natural gas prices. Oil production increased 5percent in 2010 reflecting the group’s effort to further balance its production mix to benefit from favorable oil prices. A growing portion of the business’ 2011 capital budget will be focused on increasing oil production. 1 of 19 “Our plans include adding an additional drilling rig in the second quarter to accelerate our Bakken drilling activities,” Hildestad said. “We will also begin drilling test wells on our approximate 65,000 net acres in the emerging Niobrara play.” The pipeline and energy services business also is well positioned to benefit from the Bakken activity with an extensive natural gas transmission pipeline system in the Bakken, and plans to expand its capacity during 2011. The group reported record natural gas storage levels during the third quarter at its storage fields, and is moving forward this year with the first phase of a storage expansion to add firm deliverability from its Baker storage field. The utility business increased year-over-year earnings. This group operates in growing service territories with a customer base that now approximates 964,000 customers. The utility also added 55megawatts of rate-based generation in 2010, including 30MW of renewable wind energy, to maintain a reliable supply of electricity for customers. Looking forward, this business is pursuing opportunities to invest in the expected regional transmission build out and additional generation. “The economy continues to affect volumes and margins for our construction businesses,” Hildestad added. “These are good solid fundamental businesses for the long term that are weathering a very challenging economic cycle. The leaner cost structure of these businesses positions us well as bidding opportunities increase and the potential for large multi-year projects are presented. “For 2011, we are providing initial earnings guidance in the range of $1.05 to $1.30 per common share. Our guidance factors in the uncertainties presented by continued low private construction spending and funding for public works projects, as well as continued low natural gas prices. We are excited about the potential of our exploratory drilling program and the organic growth opportunities at our regulated operations. In addition, we continue to pursue acquisition opportunities in each line of business.” The company will host a webcast at 11a.m.EST Feb.3 to discuss earnings results and initial guidance for 2011. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (800) 642-1687 or (706) 645-9291 for international callers, conference ID34480118. MDU Resources Group, Inc., a Fortune 500 company and a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated businesses, an exploration and production company and construction companies. MDU Resources includes regulated electric and natural gas utilities and regulated natural gas pipelines and energy services, natural gas and oil production, construction materials and contracting, and construction services. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director - investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 2 of 19 Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line 2010 Earnings (In Millions) 2009 Earnings (In Millions) Exploration and Production Natural gas and oil production $ $ Regulated Pipeline and energy services * Electric and natural gas utilities Construction Construction materials and contracting Construction services Other ** Earnings before discontinued operations and noncash charge Loss from discontinued operations, net of tax ) Effects of noncash charge ) Earnings (loss) on common stock $ $ ) * Reflects a natural gas gathering arbitration charge of $16.5 million after tax. ** Reflects a gain on the sale of the Brazilian transmission lines of $13.8 million after tax. On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2011, diluted, are projected in the range of $1.05 to $1.30. The company expects the approximate percentage of 2011 earnings per common share by quarter to be: – First quarter – 15 percent – Second quarter – 20 percent – Third quarter – 35 percent – Fourth quarter – 30 percent · Although near term market conditions are uncertain, the company’s long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. 3 of 19 · Capital expenditures for 2010 and estimated capital expenditures for 2011 are noted in the following table. The company expects the 2011 estimated capital expenditures to be funded in its entirety with cash flow generated from operations. Business Line Capital Expenditures 2011 Estimated* (In Millions) Capital Expenditures 2010 Actual (In Millions) Exploration and Production Natural gas and oil production $ $ ** Regulated Pipeline and energy services 41 14 Electric 76 86 Natural gas distribution 80 75 Construction Construction materials and contracting 39 26 Construction services 10 15 Other 17 2 Net proceeds and other (8 ) ) Total Capital Expenditures $ $ * Capital expenditures relative to potential acquisitions of businesses would be incremental to these estimates. ** Includes approximately $100 million for the acquisition of the Green River Basin properties. 4 of 19 Exploration and Production Natural Gas and Oil Production Three Months Ended Twelve Months Ended December 31, December 31, (Dollars in millions, where applicable) Operating revenues: Natural gas $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other .1 .2 .7 .8 Write-down of natural gas and oil properties Operating income (loss) ) Earnings (loss) $ ) Production: Natural gas (MMcf) Oil (MBbls) Total Production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ Production costs, including taxes, per equivalent Mcf: Lease operating costs $ Gathering and transportation Production and property taxes $ 5 of 19 Natural Gas Oil Natural Gas Oil (MMcf/MBbls) Production by region: Rocky Mountain Mid-Continent/Gulf States* Total Production * Includes Offshore Gulf of Mexico. Earnings at this segment were $85.6million for 2010, compared to $87.7million for 2009, which excludes the effect of a $384.4million after-tax noncash charge. This decrease reflects 16percent lower average realized natural gas prices, decreased natural gas production of 11percent, as well as higher production taxes. These decreases were partially offset by 39percent higher average realized oil prices, increased oil production of 5percent and lower general and administrative costs. Fourth quarter earnings were $20.7million, compared to 2009 fourth quarter earnings of $31.4million. This decrease reflects 26percent lower average realized natural gas prices and increased depreciation, depletion and amortization expense, partially offset by 19percent higher average realized oil prices. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company expects to spend approximately $306million in capital expenditures in 2011. The company continues its focus on returns by allocating a growing portion of its capital investment into the production of oil in the current commodity price environment. The company’s capital program reflects further exploitation of existing properties, acquisition of additional leasehold acreage, and exploratory drilling. The 2011 planned capital expenditure total does not include potential acquisitions of producing properties. · For 2011, the company expects a 5percent to 10percent increase in oil production offset by a 4percent to 8percent decrease in natural gas production. If natural gas prices recover, the company believes it is positioned to spend additional capital on drilling its low cost natural gas properties. · Bakken – Mountrail County, North Dakota – o The company owns approximately 16,000net acres of leaseholds targeting the middle Bakken and Three Forks formations with average production of approximately 3,700net barrels per day. The drilling of 13operated and participation in various non-operated wells is planned for 2011 with approximately $52million of capital expenditures. The company plans to drill 12wells annually for the two-year period 2012 through 2013. o Over 50 future wells sites have been identified, 20 middle Bakken infill locations and the remainder Three Forks locations. Estimated gross ultimate recovery per well for the middle Bakken wells is 250,000barrels to 400,000barrels. · Bakken - Stark County, North Dakota – o The company holds approximately 50,000net exploratory leasehold acres, targeting the Three Forks formation. The first test well was recently completed, the Kostelecky 31-6H, with an initial 24-hour production rate of 1,257barrels of oil and 519Mcf of gas, or 1,343barrels of oil equivalents. Its second test well, the Oukrop 34-34H, was also recently completed. While it has not been production tested, initial flow back of fluids is less than expected. A third test well, Wock 14-11H, is drilled and waiting on completion. The company anticipates drilling 6 additional operated wells on this acreage and participating in various non-operated wells inStark County in 2011 with capital of approximately $37million. 6 of 19 o Based on well results, the company plans to drill 12 or more wells annually beginning in 2012. o Based on 640-acre spacing, the acreage holds over 75 potential drill sites. Estimated gross ultimate recovery rates per well are 250,000 to 500,000 barrels of oil equivalents. Based on initial well results and results by other producers, the play appears promising. · Bakken – o In the second quarter, the company plans to add an additional drilling rig in the Bakken. · Niobrara – southeastern Wyoming – o The company holds approximately 65,000net exploratory leasehold acres in this emerging oil play. The company is completing seismic evaluation work on this acreage and expects to begin drilling 2 exploratory wells in 2011. o If successful, the company plans to initiate a drilling program of approximately 12 wells annually starting in 2012. o The company also expects to participate in various non-operated wells in the Niobrara. o The company has more than 100 future locations on this acreage based on 640-acre spacing. Although this is an emerging exploratory play, early results by certain other producers appear promising. · Texas – o Based on low natural gas prices, the company is targeting areas that have the potential for higher liquids content. The company has approximately $48million of capital targeted in 2011. · Other Opportunities – o The company holds approximately 80,000net exploratory leasehold acres in the Heath Shale oil prospect in Montana. Plans include drilling a test well in 2011. o The company continues to pursue acquisitions of additional leaseholds. Approximately $50million of capital has been allocated to leasehold acquisitions in 2011, focusing on expansion of existing positions and new opportunities. · Reserve information – o The company’s combined proved natural gas and oil reserves as of Dec.31 were 646Bcfe, compared to 654Bcfe at Dec.31,2009. The change reflects approximately 57Bcfe of extensions and discoveries, 61Bcfe of purchases, 70Bcfe of production and 56Bcfe of negative reserve revisions, which include 16Bcfe of proved undeveloped reserves that were removed as the reserves will not be developed within the required five-year period. The Dec.31 proved reserve figure does not yet include reserves for the company’s acreage in the Bakken - Stark County or Niobrara areas because of the exploratory nature of these plays. · Earnings guidance reflects estimated natural gas and oil prices for February through December as follows: Natural Gas Index NYMEX $4.25 to $4.75 per Mcf Ventura CIG Crude Oil Index NYMEX $4.00 to $4.50 per Mcf $3.75 to $4.25 per Mcf $85.00 to $90.00 per barrel · For 2011, the company has hedged approximately 45percent to 50percent of its estimated natural gas production and 60percent to 65percent of its estimated oil production. For 2012, the company has hedged 15percent to 20percent of its estimated natural gas production and 35percent to40percent of its estimated oil production. The hedges that are in place as of Feb.2 are summarized in the following chart: 7 of 19 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Collar NYMEX 1/11 - 3/11 $5.62-$6.50 Natural Gas Swap HSC 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 2/11 - 12/11 Natural Gas Swap NYMEX 2/11 - 12/11 Natural Gas Swap NYMEX 4/11 - 10/11 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$94.00 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$89.00 Crude Oil Collar NYMEX 1/11 - 12/11 $77.00-$86.45 Crude Oil Collar NYMEX 1/11 - 12/11 $75.00-$88.00 Crude Oil Swap NYMEX 1/11 - 12/11 Crude Oil Swap NYMEX 1/11 - 12/11 Crude Oil Put Option NYMEX 1/11 - 12/11 $80.00* Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$87.80 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$94.50 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$98.36 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$102.75 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$103.00 Crude Oil Swap
